Title: From George Washington to Tobias Lear, 8 April 1793
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon April 8th 1793

Since my last to you from this place, your letter of 3d instt has been received transmitting Colo. Cannon’s Rental, and Mr de Barth’s profession of inability to discharge his Bond. The latter seems to be a more candid acct than the former; but with both, I must be satisfied—presuming, I shall never obtain better, from either.
Before you say any thing to Mr C——with respect to the lands which Mr de Barth had of me, & is willing to relinquish; I beg you to have some conversation with the Attorney General on the subject he mentioned to me respecting Mr C——which I did not very clearly understand at the time, & know less of it now. It seemed to squint (if I recollect rightly) at a sort of speculation which might implicate the Seller; but in what manner I know not. As I do not mean, however, to place it in the power of malice itself to charge me with any Agency in measures that can even be tortured into impropriety on this head, I wish the above enquiry to be previously made.
If it is not too late—I mean if the Assembly of Pennsylvania has not risen, & the opportunity lost—I wish you would enquire

of Mr Gallitan, and others from the Western Country, into whose hands I could, to advantage, entrust the management of my business in the Counties of Fayette & Washington: for I am sure it will not do to leave it in the hands of Colo. Cannon; who, if nothing else is against him, is too dependent for his election as representative of the latter County to fix my Rents at a just medium; or to collect them in the manner he ought to do—lest his popularity should be effected by it. And, if the rents are liable to be applied, (when under leases for five years, & after farms have been settled 12 or 15 years) towards repairs & improvements, I may bid adieu to any prospect of profit from them; as nothing can be easier than to balance the acct by fence rails—and other such like improvements; which every man who ever had a farm, & expected to make any thing on it, always did, & for their own sakes ever will be obliged to provide for the security of their Crops at their own expence. It is usual when a tenant goes on a New place, and has every thing to provide, to allow him one, two, and sometimes (according to situation & circumstances) three years rent free; but I never heard before, of a continuance of it on farms so long settled as I have mentioned, & which have always been in occupation. nor is it to be suppo[se]d that a tenant will ever do any thing at his own expence, if, by agreement, he can charge it to the account of his Landlord.
As the Will of my deceased Nephew will not be proved at next Court for this County, I shall not, (unless obliged to wait for Mr Robert Lewis, who has written me that he shall be here with some Rents, & to settle other business with me) remain here till Monday the 15th—but as I shall, (unless advices from Philadelphia or other occurrences unknown to me at present render it inconvt) go by the way I had contemplated to come, if the Roads would have permitted it; that is—by Frederick town in Maryland—Carlisle, Harrisburgh, the upper Canal, Reading and the lower Canal; it is not in my power at this time to name the day when it is probable I shall be in Philadelphia—but at any rate, if no accident happens, nor my horses fail me, it will be by the 25th of the month at farthest.
Fanny Washington thanks you for your friendly remembrance of her & joins me in best wishes for yourself, Mrs Lear and Lincoln—I am always and sincerely Yr Affecte friend

Go: Washington

